Citation Nr: 1647422	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO. 14-09 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for right thumb tendonitis.

2. Entitlement to service connection for left thumb tendonitis 

3. Entitlement to service connection for bilateral plantar fasciitis. 

4. Entitlement to service connection for metabolic condition, to include as secondary to diabetes mellitus type II. 


REPRESENTATION

Appellant represented by: James M. McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from August 16, 1965, to December 22, 1965, and from June 1968 to May 1972. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2013 rating decision of the RO in Salt Lake City, Utah.

In September 2015, the Veteran presented testimony at a Board hearing. In October 2015, the Board remanded this appeal for additional evidentiary development. The appeal has since been returned to the Board for further appellate action. The Veteran was notified by letter in November 2016 that the Veterans Law Judge who chaired his Board hearing was no longer available to decide the appeal and that he could attend another hearing by a Veterans Law Judge who would decide his appeal. By letter received in November 2016, he indicated he would like another Board hearing. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the Veteran if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

As indicated above, the Veteran has requested a new Board hearing by a Veterans Law Judge who will be available to decide his appeal. 

As such hearings are scheduled by the RO, the case is REMANDED for the following action:

A videoconference Board hearing should be scheduled in accordance with the docket number of this appeal. The Veteran should be notified of the time and place to report for the scheduled hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2016).


